            Case 1:19-cr-00728-AT Document 19 Filed 05/15/20 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: __________________
                                                                     DATE FILED: _5/15/2020____
               -against-
                                                                                     19 Cr. 728 (AT)
DANIEL MARTINEZ,
                                                                                        ORDER
                                Defendant.
ANALISA TORRES, District Judge:

        Under the terms of Section 15002(b)(2) of the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”), Pub. L. No. 116-136 (2020), the Judicial Conference of the United
States has found that emergency conditions due to the national emergency declared by the President
of the United States with respect to COVID-19 have materially affected and will continue to
materially affect the functioning of the federal courts, and the Chief Judge of this district has entered
an order finding that “felony sentencings under Rule 32 of the Federal Rules of Criminal
Procedure . . . cannot be conducted in person without seriously jeopardizing public health and
safety,” and authorizing such proceedings to be conducted by “video teleconferencing, or telephone
conferencing if video conferencing is not reasonably available . . . with the consent of the
defendant . . . after consultation with counsel and upon a finding by the presiding judge that the
proceeding cannot be further delayed without serious harm to the interests of justice.” In re
Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 1 at 1, 3 (S.D.N.Y. Mar. 30, 2020).

        Defendant’s counsel having represented to the Court that Defendant consents to this
sentencing being conducted via telephone conference, the Court finds that this proceeding cannot be
further delayed without serious harm to the interests of justice because of the range of sentencing
options presented to the Court. The Court further finds that video conferencing is not reasonably
available. Accordingly, pursuant to Section 15002(b)(2)(A) of the CARES Act, the sentencing shall
proceed by telephone conference.

       SO ORDERED.

Dated: May 15, 2020
       New York, New York
